 


113 HRES 775 EH: Providing for consideration of the bill (S. 2244) to extend the termination date of the Terrorism Insurance Program established under the Terrorism Risk Insurance Act of 2002, and for other purposes; providing for consideration of motions to suspend the rules; and providing for proceedings during the period from December 12, 2014, through January 3, 2015.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 775 
In the House of Representatives, U. S.,

December 10, 2014
 
RESOLUTION 
Providing for consideration of the bill (S. 2244) to extend the termination date of the Terrorism Insurance Program established under the Terrorism Risk Insurance Act of 2002, and for other purposes; providing for consideration of motions to suspend the rules; and providing for proceedings during the period from December 12, 2014, through January 3, 2015. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 2244) to extend the termination date of the Terrorism Insurance Program established under the Terrorism Risk Insurance Act of 2002, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to commit with or without instructions. 
2.It shall be in order at any time on the legislative day of December 11, 2014, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 
3.On any legislative day of the second session of the One Hundred Thirteenth Congress after December 11, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
 
Karen L. Haas,Clerk.
